                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                                    IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10    KRUSH TECHNOLOGIES LLC,                                                        No. C 19-01841 WHA
                                                                         11
United States District Court




                                                                                                  Plaintiff,
                               For the Northern District of California




                                                                         12       v.                                                                          ORDER ON MOTION
                                                                         13                                                                                   TO DISMISS
                                                                               ZOOM VIDEO COMMUNICATIONS, INC.,
                                                                         14                       Defendant.
                                                                         15                                                            /

                                                                         16                Defendant Zoom Video Communications, Inc. has moved to dismiss as to all claims in
                                                                         17    each patent-in-suit based on Section 101 of Title 35 of the United States Code, which defines
                                                                         18    patent-eligible subject matter as “any new and useful process, machine, manufacture, or
                                                                         19    composition of matter, or any new and useful improvement thereof” (Dkt. No. 24).1 Under
                                                                         20    well-established Supreme Court precedent, however, laws of nature, natural phenomena, and
                                                                         21    abstract ideas remain patent-ineligible under Section 101. See, e.g., Ass’n for Molecular
                                                                         22    Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589 (2013) (citing Mayo Collaborative Servs.
                                                                         23    v. Prometheus Labs., Inc., 566 U.S. 66, 70 (2012)).
                                                                         24                To determine patent eligibility, the Supreme Court has established a two-step inquiry.
                                                                         25    “First, we determine whether the claims at issue are directed to one of those patent-ineligible
                                                                         26    concepts.” Alice Corp. v. CLS Bank Int’l, 573 U.S. 208, 216 (2014). “The Supreme Court has
                                                                         27    not established a definitive rule to determine what constitutes an ‘abstract idea’ sufficient to
                                                                         28

                                                                                       1
                                                                                         The patents-in-suit are United States Patent Nos. 9,615,056 (“the ’056 patent”), 9,185,347 (“the ’347
                                                                              patent”), and 10,182,205 (“the ’205 patent”).
                                                                          1   satisfy the first step of the Mayo/Alice inquiry.” Enfish, LLC v. Microsoft Corp., 822 F.3d 1327,
                                                                          2   1334 (Fed. Cir. 2016). “We determine whether the claims ‘focus on a specific means or method
                                                                          3   that improves the relevant technology’ or are ‘directed to a result or effect that itself is the
                                                                          4   abstract idea and merely invoke generic processes and machinery.’ ” Apple, Inc. v. Ameranth,
                                                                          5   Inc., 842 F.3d 1229, 1241 (Fed. Cir. 2016) (quoting McRO, Inc. v. Bandai Namco Games Am.
                                                                          6   Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016)).
                                                                          7          If the claims are directed to a patent-ineligible concept, then we determine whether the
                                                                          8   claims contain an “inventive concept,” i.e., “an element or combination of elements that is
                                                                          9   ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon
                                                                         10   the [ineligible concept] itself.’ ” Alice, 573 U.S. at 217–18 (quoting Mayo, 566 U.S. at 72–73)
                                                                         11   (alteration in original). “While the ultimate determination of eligibility under § 101 is a
United States District Court
                               For the Northern District of California




                                                                         12   question of law, like many legal questions, there can be subsidiary fact questions which must be
                                                                         13   resolved en route to the ultimate legal determination.” Aatrix Software, Inc. v. Green Shades
                                                                         14   Software, Inc., 882 F.3d 1121, 1128 (Fed. Cir. 2018). For example, claims contain an
                                                                         15   “inventive concept” when their limitations “involve more than performance of
                                                                         16   ‘well-understood, routine, [and] conventional activities previously known to the industry.’ ”
                                                                         17   Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat. Ass’n, 776 F.3d 1343,
                                                                         18   1347–48 (Fed. Cir. 2014) (quoting Alice, 573 U.S. at 225) (alteration in original). “Whether the
                                                                         19   claim elements or the claimed combination are well-understood, routine, conventional is a
                                                                         20   question of fact.” Aatrix, 882 F.3d at 1128. Dismissal at the motion to dismiss stage is
                                                                         21   appropriate “only when there are no factual allegations that, taken as true, prevent resolving the
                                                                         22   eligibility question as a matter of law.” Id. at 1125.
                                                                         23          On review of the parties’ briefing and oral argument, the Court is of the view that proper
                                                                         24   resolution of the Section 101 issues is intertwined with issues of fact. The Court further finds
                                                                         25   that at this very early stage, little purpose would be served in working through every claim in
                                                                         26   the patents-in-suit (as the parties do not agree on representative claims) to assess whether or not
                                                                         27   each one satisfies Alice/Mayo step one. This is particularly true where, as here, the complaint
                                                                         28   neglects to specify which claims are infringed, but this shortfall is not criticized by the instant


                                                                                                                                2
                                                                          1    motion to dismiss.2 Conceivably, once the Court is in a position to rule on Alice/Mayo step two
                                                                          2    of whatever is asserted, it will be in a better position to assess step one as well.3 Accordingly,
                                                                          3    the motion to dismiss is DENIED in its entirety without prejudice to renewal to a more
                                                                          4    developed factual record. Zoom’s request for judicial notice (Dkt. No. 25) is DENIED AS MOOT.
                                                                          5
                                                                          6                IT IS SO ORDERED.
                                                                          7
                                                                          8    Dated: July 23, 2019.
                                                                                                                                               WILLIAM ALSUP
                                                                          9                                                                    UNITED STATES DISTRICT JUDGE
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                                       2
                                                                                         The complaint merely asserts that Zoom infringes “at least one claim” of each patent-in-suit (Dkt.
                                                                         24   No. 1 ¶¶ 64, 104, 134).

                                                                         25            3
                                                                                         See, e.g., PPS Data, LLC v. Jack Henry & Assocs., Inc., No. C 18-00007 JRG, 2019 WL 1317286, at
                                                                              *7 (E.D. Tex. Mar. 21, 2019) (Judge Rodney Gilstrap) (“Courts often deny motions seeking dismissal on the
                                                                         26   pleadings without prejudice to refiling the motion in order to obtain a more complete understanding of the
                                                                              claimed invention. . . . The Court finds that the determination of whether Claim 1 of the ’430 Patent is valid
                                                                         27   under § 101 would benefit from a fuller factual record. In particular, a more developed record would help the
                                                                              Court resolve the parties’ dispute over whether the limitations set forth in Claim 1 of the ’430 Patent constitute a
                                                                         28   non-abstract application, is unconventional, and whether the claimed invention relies on this arrangement,
                                                                              among other issues.”) (collecting cases).

                                                                                                                                          3
